IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO JAMES, SR.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2333

JULIE L. JONES, Secretary, Florida
Department of Corrections,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Alphonso James, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.